Citation Nr: 9926137	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.   96-09 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an increased (compensable) rating for 
psychoneurosis prior to 1994.

2.  Entitlement to an increased evaluation for generalized 
anxiety, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel
INTRODUCTION

The appellant had active service from October 1941 to 
November 1943.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision, by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that confirmed a noncompensible rating 
assigned for the appellant's service connected 
psychoneurosis.  However, in a November 1997 decision, the RO 
increased the appellant's disability rating to 10 percent, 
effective from 1994.


REMAND

The appellant through written correspondence dated July 1999, 
indicated that he wanted a hearing before a member of the 
Board at the RO.  The RO should schedule the appellant for a 
personal hearing before a member of the Travel Board at the 
RO.

Accordingly, this case is REMANDED for the following action:


The RO should schedule a hearing to be 
conducted by the next Board Member 
traveling to the RO. The RO should notify 
the appellant of the date, time and place 
of such a hearing by letter mailed to his 
current address.


Thereafter, the case should be returned to the Board, if in 
order. 38 C.F.R. § 20.200 (1998).  The purpose of this REMAND 
is to comply with due process requirements. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



